Citation Nr: 0621381	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-39 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

The evidence reflects that the veteran's PTSD does not cause 
symptoms such as suicidal ideation, obsessed rituals, 
abnormal speech, near-continuous panic, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance, frequent hospitalization, or an inability to 
establish and maintain effective relationships as opposed to 
difficulty in doing so, and the PTSD was not the primary 
reason for the veteran's unemployment.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending October 
2003 and December 2003 VCAA letters prior to its initial, 
March 2004 denial of the veteran's claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The October and December 2003 letters also met the VCAA's 
requirements regarding the content of notification.  In them, 
the RO indicated that it was working on the veteran's claim 
for an increased rating for his PTSD and in the December 2003 
letter it explained that to establish entitlement to an 
increased evaluation he had to show that this service-
connected condition had gotten worse.  In addition, the 
December 2003 letter listed the types of evidence that the 
veteran could submit to show that his PTSD had increased in 
severity, and both letters explained the respective 
responsibilities of VA and the veteran in obtaining 
additional information and evidence.  Moreover, the October 
2003 letter told the veteran to send any medical reports he 
had, and the December 2003 stated: "[T]ell us about any 
additional information or evidence that you want is to try to 
get for you," and to send the requested evidence to the RO.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his claim for an increased rating for his PTSD, he was not 
provided information regarding an effective date that would 
be assigned if this claim were granted.  Despite this 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the claim for an increased rating for 
PTSD, any question as to the appropriate effective date to be 
assigned is rendered moot, as there is no effective date to 
assign.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for PTSD in August 1995, and he did not appeal the 
evaluation initially assigned.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the PTSD is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable rating criteria for PTSD, 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2005), a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

The veteran is not entitled to a rating higher than the 50 
percent he is currently receiving, because he has few if any 
of the symptoms in the higher, 70 percent criteria.  None of 
the treatment records or the July 2002 and September 2004 
letters from a VA clinical social worker indicated that the 
veteran had suicidal ideation, the November 2002 and January 
2004 VA Behavioral Health outpatient treatment (OPT) notes 
specifically indicated that he did not have this symptom, and 
the October 2003 VA examination stated that the veteran 
denied any recent suicidal thoughts.  Moreover, there is no 
mention of obsessed rituals in the treatment records, the 
October 2003 VA examination, or the clinical social worker's 
letters.  Further, speech was said to be appropriate in the 
November 2002 VAOPT note, and there was no notation of 
intermittent, illogical, obscure, or irrelevant speech in any 
of the other clinical records, with the October 2003 VA 
examiner stating that the veteran was polite, cooperative, 
open, and honest throughout the evaluation, with rapport 
easily established and maintained.

In addition, although the clinical social worker's July 2002 
and September 2004 letters note an increased number of panic 
attacks, there is no evidence that these panic attacks were 
near continuous.  Similarly, while the veteran was diagnosed 
with depression at the October 2003 VA examination and 
elsewhere, there is no indication that it was near-continuous 
or affected his ability to function independently, 
appropriately, and effectively.  There is also no evidence of 
impaired impulse control, and the recent January 2004 VAOPT 
note indicates that the veteran and his wife concurred that 
"irritability has not been a real problem."  Nor is there 
evidence of spatial disorientation, with the veteran found to 
be alert and oriented to time, place, person and/or situation 
in the January 2002 VAOPT note, November 2002 VAOPT note, at 
the October 2003 VA examination, and in the February 2004 
VAOPT note.  The veteran also displayed good grooming and 
hygiene and was casually dressed at the October 2003 VA 
examination and elsewhere, thus demonstrating that he did not 
have the neglect of personal appearance and hygiene listed in 
the 70 percent criteria.

As to difficult in adapting to stressful circumstances 
including work, the veteran was granted a total disability 
rating based on individual unemployability (TDIU) in March 
2004 and the social worker's letters attribute the veteran's 
struggles at work in part to his PTSD.  However, the 
preponderance of the evidence indicates that the primary 
reason for the veteran's discontinuance of his long-term 
employment as a bus driver and painter was his right shoulder 
replacement surgery.  This evidence includes the October 2003 
VA examination and the January 2004 VAOPT note, the veteran's 
employer's January 2004 VA Form 21-4192 response 
("retirement due to shoulder replacement"), and the 
veteran's own December 2003 letter stating that he was 
"terminating my employment due to my inability to perform my 
duties safely as a bus driver caused from my right shoulder 
replacement."  Finally in this regard, the evidence reflects 
that the veteran has the difficulty in establishing and 
maintaining effective relationships listed in the 50 percent 
criteria rather than the inability to do so listed in the 70 
percent criteria.  At the October 2003 VA examination, the 
veteran and his wife both described each other as getting 
along "wonderful now," and the veteran reported that he got 
along "fine with" his three adult children, even though he 
expressed concern about the infrequency of their visits 
("only" about ten times per year) given that they lived in 
close physical proximity to him.  Thus, the concerns 
expressed about the veteran's relationships and his own 
perception of himself as a loner expressed in the clinical 
social worker's letters and elsewhere showed only difficulty 
and not inability to establish and maintain effective 
relationships.

The above evidence also reflects that the veteran does not 
have the total occupational and social impairment warranting 
a 100 percent evaluation for his PTSD.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005), and the impairment in earning capacity 
referred to in 38 C.F.R. § 4.1 (2005), both of which the 
veteran referenced in his November 2004 Substantive Appeal 
(VA Form 9).  However, as noted in the October 2003 VA 
examination report, the veteran has no history of psychiatric 
hospitalization, much less the frequent hospitalization 
referred to in 38 C.F.R. § 3.321(b)(1).  Moreover, as noted, 
although his PTSD has affected the veteran's ability to 
perform his job in some respects, the primary reason for his 
unemployment is his right shoulder disorder, so the average 
industrial impairment from his PTSD does not appear to be 
more than what is contemplated by the assigned evaluation of 
50 percent.  There is also no indication that application of 
the schedular criteria is otherwise rendered impractical.  
Thus, neither referral of this case for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2005) nor a 
higher rating for average impairment in earning capacity 
under 38 C.F.R. § 4.1 (2005) is warranted.

In sum, the preponderance of the evidence reflects that the 
veteran's PTSD symptoms more nearly approximate the symptoms 
listed in the 50 percent criteria than those in the 70 
percent criteria, and the veteran is not entitled to a higher 
evaluation based on any other factors.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for a rating higher than 50 percent for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


